UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q x Quarterly Report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended March 31, 2013 o Transition Report pursuant to 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period to Commission File Number:000-52001 Delta Oil & Gas, Inc. (Exact name of registrant as specified in its charter) Colorado 91-2102350 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) Suite 604 – 700 West Pender Street, Vancouver, British Columbia, Canada V6C 1G8 (Address of principal executive offices) 866-355-3644 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes xNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer,” “non-accelerated filer,” and “a smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer oAccelerated filer o Non-accelerated filer oSmaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: Class Outstanding at May 10, 2013 Common Stock, $0.001 par value Table of Contents TABLE OF CONTENTS Page PART I – FINANCIAL INFORMATION Item 1. Financial Statements. 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 4 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 12 Item 4. Controls and Procedures. 12 PART II – OTHER INFORMATION Item 1. Legal Proceedings. 13 Item 1A. Risk Factors. 14 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 14 Item 3. Defaults Upon Senior Securities. 14 Item 4. (Removed and Reserved). 14 Item 5. Other Information. 14 Item 6. Exhibits. 14 Signatures Exhibits Certifications - 2 - Table of Contents PART I - FINANCIAL INFORMATION Item 1.Financial Statements. Our unaudited consolidated financial statements included in this Form 10-Q for the three months ended March 31, 2013 are as follows: F-1 Unaudited Consolidated Balance Sheet as ofMarch 31, 2013 and December 31, 2012 (audited); F-2 Unaudited Consolidated Statements of Operations for the three months ended March 31, 2013 and 2012; F-3 Unaudited Consolidated Statements of Cash Flows for the three months ended March 31, 2013 and 2012; and F-4 Notes to Unaudited Consolidated Financial Statements. These unaudited consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial information and the SEC instructions to Form 10-Q.In the opinion of management, all adjustments considered necessary for a fair presentation have been included.Operating results for the interim period ended March 31, 2013 are not necessarily indicative of the results that can be expected for the full year. - 3 - Table of Contents DELTA OIL & GAS, INC. Consolidated Balance Sheets (Stated in U.S. Dollars) March 31, December 31, ASSETS (Unaudited) (Audited) Current Cash and cash equivalents $ $ Restricted cash 53 53 Accounts receivable Prepaid expenses Natural Gas And Oil Properties Proved property Unproved property Property, Plant And Equipment (Net) - - TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY LIABILITIES Current Accounts payable and accrued liabilities $ $ Project cost advanced received Promissory note payable Long Term Asset retirement obligation TOTAL LIABILITIES STOCKHOLDERS' EQUITY Share Capital Preferred Shares, $0.001 par value; authorized 25,000,000; none issued Common Shares, $0.001 par value; authorized 100,000,000; 15,093,241 and 14,693,241 shares issued and outstanding, respectively Additional paid-in capital Accumulative Other Comprehensive Income Accumulated Deficit ) ) TOTAL STOCKHOLDERS' EQUITY TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ The accompanying notes are an integral part of these consolidated financial statements F - 1 Table of Contents DELTA OIL & GAS, INC. Consolidated Statements Of Operations and Comprehensive Loss (Stated in U.S. Dollars) (Unaudited) Three Months Ended March 31, Revenue Natural gas and oil sales $ $ Costs And Expenses Natural gas and oil operating costs General and administrative Accretion Depreciation and depletion Net Operating Loss ) ) Other Income And Expense Interest income 14 36 Interest expense ) - ) 36 Net Loss Before Other Comprehensive Loss $ ) $ ) Other Comprehensive Income/(Loss) Foreign currency translation ) Comprehensive Loss For The Periods $ ) $ ) Basic And Diluted Loss Per Common Share Basic $ ) $ ) Diluted $ ) $ ) Weighted Average Number Of Common Shares Outstanding Basic Diluted The accompanying notes are an integral part of these consolidated financial statements F - 2 Table of Contents DELTA OIL & GAS, INC. Consolidated Statements Of Cash Flows (Stated in U.S. Dollars) (Unaudited) Three Months Ended March 31, Cash Flows From Operating Activities: Net loss for the periods $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Accretion Depreciation and depletion Stock-based compensation expense Shares issued for services - Changes in operating assets and liabilities: Accounts receivable Accounts payable and accrued liabilities ) Restricted cash - ) Project cost advance received - Due to related party - Prepaid expenses ) Net Cash Generated/(Used) In Operating Activities ) Cash Flows From Investing Activities: Investment in natural gas and oil working interests ) ) Net Cash Used In Investing Activities ) ) Cash Flows From Financing Activities: Proceeds from issuance of common shares - Promissory note payable ) - Net Cash Generated in Financing Activities - Net Increase/(Decrease) In Cash And Cash Equivalents ) Effect of Foreign Currency Adjustments on Cash ) Cash And Cash Equivalents at Beginning of the Periods Cash And Cash Equivalents at End of the Periods $ $ Supplemental Disclosures of Non-Cash, Investing and Financing Activities 300,000 shares issued to the President, CFO and CEO as part of their $ $
